Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 2-4 and 8 are objected to because of the following informalities: 
Claim 2 line 4, the word “in” should be changed to – from --;
Claim 3 line 3, the words “an end” should be changed to – one end --;
Claim 4 line 2, the words “an end” should be changed to – one end --; 
Claim 8 line 2, the words “an end” should be changed to – one end --;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
among both sides of a motor housing (emphasis added) renders the claim unclear.
For advance prosecution the claim is being interpreted as (from the drawing), “a first electronic control unit disposed on a side opposite to a drive shaft of the electronic motor and along one of the sides of a motor housing.
In re claim 2 line 3, the recitation “among both sides of the motor housing” renders the claim indefinite.  The Examiner is unclear as to what the Applicant is trying to claim.
In re claims 3-4, the recitation “among ends of both sides of the motor housing” renders the claim indefinite.  The Examiner is unclear as to what the Applicant is trying to claim.
In re claim 5 lines, the recitation “control unit are in contact with one side surface and the other side surface thereof” renders the claim indefinite.
Claims 2-11, each requires all the limitations of claim 1 and therefore also subjected to the same ground of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-8 (as best understood) are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujimoto et al. (USPN. 11/052,841 B2 – hereinafter Fujimoto et al.).

a first electronic control unit (25) disposed on a side opposite to a drive shaft of the electric motor along one of the sides of a motor housing in which the electric motor is accommodated in a direction of the drive shaft and configured to control the electric motor; and
a second electronic control unit (25) disposed opposite to the first electronic control unit in the direction of the drive shaft and configured to control the electric motor.
In re claim 2, Fujimoto discloses a heat dissipating member (figure 3 element 23) disposed on the side opposite to the drive shaft of the electric motor along both sides of the motor housing in the direction of the drive shaft and configured to dissipate heat generated in the first electronic control unit and the second electronic control unit.
In re claim 7, Fujimoto discloses (figures 3 and 9) each of the first electronic control unit and the second electronic control unit is implemented on one circuit board.
In re claim 8, Fujimoto discloses (figure 3 element 22) a connection board (22) disposed on an end opposite to the drive shaft of the electric motor and configured to connect the first electronic control unit and the second electronic control unit to the electric motor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al..

the first connection terminal and the second connection terminal each have a unique identification (ID) assigned separately in hardware; and 
control units are identified by the unique IDs of the first connection terminal and the second connection terminal.
However, these features are merely one of several straight forward possibility from which an ordinary skilled person in the art before the effective filing date of the claimed invention would select, in accordance with circumstances, such as to reduce installation error, without the exercise of ingenuity.
In re claim 11, Fujimoto discloses the connection board (22) includes a motor position sensor.

Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 

/TONY H WINNER/               Primary Examiner, Art Unit 3611